—In an action to recover damages for personal injuries, etc., the defendants Dorfman & Associates and Supreme Furniture, Inc., appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Greenstein, J.), dated June 15, 1992, as, upon reargument, adhered to its original determination denying their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the appellants’ motion for summary judgment. Given the nature of the sidewalk defect which allegedly caused the infant plaintiff’s injuries and the vague and incomplete deposition testimony concerning the performance of certain work at the premises abutting the sidewalk, there are triable issues of fact regarding whether the appellants were responsible for causing or creating the defect (see, Finegold v Brooklyn Union Gas Co., 202 AD2d 469). Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.